Citation Nr: 0913082	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for scar, left inguinal 
herniorrhaphy, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 Regional Office (RO) in 
Waco, Texas rating decision, which increased the Veteran's 0 
percent disability rating for service-connected scar, left 
inguinal herniorrhaphy, to 10 percent, effective December 15, 
2006.  In August 2007, the RO issued a second rating 
decision, which provided the Veteran an earlier effective 
date of July 25, 2006 for his 10 percent evaluation.  In 
April 2008, the RO issued a third rating decision, which 
continued the Veteran's 10 percent disability rating for 
service-connected scar, left inguinal herniorrhaphy, 
effective July 25, 2006.

The Veteran requested a hearing before the Board, but 
withdrew that request by letter dated in February 2009.

In his Substantive Appeal dated in December 2007, the Veteran 
raised a claim of entitlement to service connection for a 
right inguinal hernia, claimed as secondary to his service 
connected scar, left inguinal herniorrhaphy.  This claim is 
not on appeal to the Board as it has never been considered by 
the RO.  Therefore, it is REFERRED to the RO for proper 
development and consideration.


FINDING OF FACT

The Veteran's scar, left inguinal herniorrhaphy, is linear in 
shape and approximately 8 cm. long; it is shown to be tender 
on examination and adhere to underlying soft tissue; but it 
does not limit motion or result in loss of function; and 
there is no evidence of skin ulceration or breakdown over the 
scar.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected scar, left inguinal 
herniorrhaphy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in November 2006 and May 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The November 2006 letter informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

The November 2006 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, a compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life; 

(2) if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the Veteran's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the Veteran; 

(3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The May 
2008 letter satisfied the above requirements, and his claim 
was readjudicated following issuance of this letter.  Thus, 
any error as to the timeliness of the notice is not 
prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations in April 2007 
and December 2007.  Thereafter, he submitted writte argument 
asserting that his disability had worsened, and another VA 
examination was performed in September 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's condition since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds these examination reports to be thorough and 
consistent with contemporaneous VA and private treatment 
records.  The examinations in this case are adequate upon 
which to base a decision with regards to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (2002 & Supp. 2008); 38 
C.F.R. § 4.1 (2008).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath, supra.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

There are multiple diagnostic codes designated for scars, 
located under DCs 7800-7805, depending on the location, size 
and severity of the scar.  38 C.F.R. § 4.118, DCs 7800-7805 
(2008).  In this case, the Veteran's scar, left inguinal 
herniorrhaphy, is currently rated 10 percent under DC 7804, 
for pain on examination and possible adherence to underlying 
soft tissue.  See 38 C.F.R. § 4.118, DC 7804 (2008).  The 
Veteran alleges his scar warrants a greater rating.  

The Veteran's VA outpatient treatment records are notably 
silent as to any on-going complaints or treatment for his 
scar.  The Veteran, however, was afforded three (3) VA 
examinations to evaluate his claim for increased rating.  The 
April 2007 VA examination report noted the Veteran alleged 
occasional pain in the left inguinal area primarily on 
bending at the waist or lifting objects over fifty (50) 
pounds.  The examiner noted no visible scar, recurrence of 
the hernia, or tenderness in the left inguinal area.  The 
examiner concluded that the Veteran's pain likely stemmed 
from scar tissue as a result of the Veteran's in-service 
hernia surgery in 1966.

During the second VA examination, in December 2007, the 
Veteran reported left groin pain that had gotten 
progressively worse in the past year, mainly when bending or 
lifting more than twenty (20) pounds.  The Veteran noted his 
private doctor had diagnosed tissue adhesion below the scar.  
On examination, the scar was well-healed, non-tender, and of 
good texture and adherence.  There were no observed 
breakdowns or ulcerations of the skin, elevation or 
depressions of the scar, or limitation of function or 
functional impairment.  The examiner concluded the Veteran's 
pain stemmed from adhesion.

The final VA examination report, in September 2008, noted the 
Veteran again reported pain on lifting more than ten (10) 
pounds or walking farther than a half mile.  Measurement of 
the scar yielded "approximately 8 cm, well healed, 
nontender."  The examiner also reported no scar pain, 
adherence, instability, elevation, depression, or 
inflexibility of the scar.  The examiner noted that the scar 
was superficial in nature and not deep.  The examiner 
observed tenderness and pain on the ligamentous attachment of 
the hip extensors to the anterior/superior iliac spine.  The 
examiner disagreed with the previous VA examination reports, 
attributing the Veteran's pain to ligamentous strain, left 
groin area, rather than tissue adhesion.

In support of his claim, the Veteran provided two (2) letters 
from a private physician.  The letter dated in December 2006 
stated "The discomfort he is experiencing is from adhesions 
due to previous surgery.  He has been cautioned to be careful 
in regards to excessive bending and lifting, as this may 
further aggravate this condition."  The letter dated in July 
2007 stated that the Veteran's condition had progressed, 
reconfirmed the diagnosis of tissue adhesion, and claimed 
"[o]ther factors that may be causing this problem have been 
eliminated."

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 
7805).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a 
claimant may request consideration under the amended 
criteria.  In this case, the Veteran has not requested such 
consideration.  The revised criteria, therefore, are not 
applicable to the appeal before the Board.

Under the criteria in effect prior to October 23, 2008, 
Diagnostic Code (DC) 7804 provided a maximum rating of 10 
percent for superficial scars painful on examination.  Note 
(1) to DC 7804 provided that a superficial scar was one not 
associated with underlying soft tissue damage.  Note (2) 
provided that a 10-percent rating would be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118 (2008).  DC 7804 also directed the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.  As the 
Veteran has already been awarded the maximum 10 percent 
rating provided under DC 7804, an increased rating under this 
DC is unavailable.

No other DC applicable to scars would render a higher rating 
in this case.  In regard to skin conditions, DC 7800 involves 
scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 
7800 (2008).   DCs 7802 (superficial scars 144 square inches 
(929 sq. cm) or larger), 7803 (unstable scars), and 7805 
(scars that cause limitation of motion) similarly do not 
apply here given the medical evidence indicated above.  Id, 
DCs 7802, 7803 and 7805 (2008).

The criteria for DC 7801 provide for scars that are deep 
(meaning there is underlying soft tissue loss or damage), or 
cause limitation of motion, and exceed 6 square inches (39 
sq. cm.) a 10 percent disability rating.  See 38 C.F.R. § 
4.118, DC 7801 (2008).  A 20 percent disability rating is 
available for scars exceeding 12 square inches (77 sq. cm).  
In this case, the Veteran's scar does not cause any 
limitation of motion.  The Board notes conflicting evidence 
as to whether the scar is deep.  Multiple treating 
professionals, including VA physicians and the Veteran's 
treating private physician, have noted adhesions.  One VA 
examiner found no evidence of adhesions.  All treating 
professionals agree that the scar is well-healed and there is 
no evidence in the claims file that the scar is elevated or 
depressed.  Even accepting that the Veteran's scar is more 
appropriately characterized as deep, as suggested by the 
findings of adhesions, examination indicates that the 
Veteran's scar in the left inguinal area is a linear 8 
centimeter long scar.  Thus, the Veteran's scar is not shown 
to be sufficiently large to qualify for a higher rating under 
DC 7801.

The Board notes that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).   In other words, in addition to the skin 
impairment (scar) rated under DC 7804, if the Veteran has 
other symptoms due to the scar, a separate rating could be 
assigned.  For example, the Veteran's disability may also be 
rated based on orthopedic or neurological impairment.  See 
generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  As shown by 
the evidence above, however, a separate DC is not warranted 
in this case.  The VA examiner found no evidence, upon 
physical examination and diagnostic testing, to suggest 
orthopedic or neurological impairment.  The claims file 
includes no evidence of decreased sensation or vascular 
impairment.  Indeed, the Veteran's sole manifestation with 
respect to the scar is pain on bending and lifting, and such 
complaints are contemplated by 10 percent rating currently 
assigned under DC 7804.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted in this case.  The extraschedular 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

The facts of this case do not show that the service-connected 
scar, left inguinal area, has resulted in marked interference 
with his employment or require frequent periods of 
hospitalization at any time during the current appeal.  The 
Veteran has not directly claimed a marked interference with 
his employment.  Indeed, during the April 2007 and December 
2007 VA examinations, the Veteran stated that he was retired.  
There is no evidence or suggestion that his retirement was 
related to his scar, left inguinal hemiorrhaphy.  Nor has the 
Veteran claimed hospitalization for the scar in the past four 
(4) decades.  As noted, the primary manifestation shown by 
the record is pain on lifting, and pain is specifically 
contemplated by the 10 percent rating assigned. 
 
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the Veteran has not shown in this case is that 
the service-connected scar, left inguinal hemiorrhaphy, has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.

As shown above, and as required by Schafrath, supra, the 
Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the Veteran.  However, the Veteran is not entitled to a 
compensable rating for any of his scars under any 
neurological, orthopedic, muscular or skin diagnostic code.  
In this case, the Board finds no provision upon which to 
increase the Veteran's current 10 percent compensable rating 
for his service-connected scar, left inguinal hemiorrhaphy.


ORDER

Entitlement to an increased rating for scar, left inguinal 
herniorrhaphy, currently rated at 10 percent, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


